UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4900


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALFRED LEE HANZY, JR., a/k/a Kat,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, Chief District Judge. (4:16-cr-00069-BO-1)


Submitted: December 30, 2019                                      Decided: March 18, 2020


Before KING, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly Margolis Dagger, Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Phillip A. Rubin, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred Lee Hanzy pleaded guilty, without a written plea agreement, to possession

with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2018), and maintaining a place for the purpose of manufacturing, distributing, or using

controlled substances, in violation of 21 U.S.C. § 856(a)(1) (2018). On appeal, Hanzy

contends that his 84-month upward variant sentence is procedurally and substantively

unreasonable. For the following reasons, we affirm.

       We review criminal sentences for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” United States v. Lynn, 912 F.3d 212,

216 (4th Cir. 2019) (internal quotation marks omitted), cert. denied, 140 S. Ct. 86 (2019).

“In determining procedural reasonableness, we consider, among other things, whether the

court . . . considered the 18 U.S.C. § 3553(a) [(2018)] factors, and sufficiently explained

the selected sentence.” Id. “The sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338,

356 (2007). This standard requires the district court to “address or consider all non-

frivolous reasons presented for imposing a different sentence and explain why he has

rejected those arguments.” United States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019), cert.

denied, 140 S. Ct. 206 (2019). “[A] perfunctory recitation of the defendant’s arguments or

the § 3553(a) factors without application to the defendant being sentenced does not

demonstrate reasoned decisionmaking or provide an adequate basis for appellate review.”

United States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017) (internal quotation marks omitted).

                                             2
Rather, “the district court must provide some individualized assessment justifying the

sentence imposed and rejection of arguments for a higher or lower sentence based on

§ 3553.” Ross, 912 F.3d at 744 (internal quotation marks omitted).

       After reviewing the record, we conclude that Hanzy’s sentence is procedurally

reasonable. The district court sufficiently explained its chosen sentence, as it specifically

explained that it found Hanzy’s criminal history to be extraordinary, recognized that Hanzy

had previously been convicted for multiple drug trafficking offenses, and noted that Hanzy

would have been classified as a career offender under the Sentencing Guidelines if his full

criminal history had been scored. The district court’s statements highlighting that Hanzy

was still selling drugs, albeit now from his house, also adequately explained its rejection

of Hanzy’s argument that there was a relevant distinction between his current conviction

and his prior convictions. Because Hanzy’s sentence is procedurally sound, we have also

considered whether his sentence is substantively reasonable, and our review of the record

leads us to conclude that it is.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3